DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       ROBERT A. MALDONADO,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-2008

                           [August 19, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2016-CF-003089-AXXX-MB.

   Robert A. Maldonado, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.